Citation Nr: 1026748	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to a service-connected right 
foot condition.

2.  Entitlement to service connection for alcoholism as secondary 
to a service-connected right foot condition.

3.  Entitlement to service connection for residuals of a motor 
vehicle accident, claimed as secondary to alcoholism. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and B.M.
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on appeal.  
The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in September 2007.  In addition to the above 
claims, the Veteran also appealed the rating assigned for a 
fracture of the third metatarsal of the right foot.  At his 
personal hearing in September 2007, he withdrew his appeal of 
that issue.  Therefore, the only issues presented for appellate 
consideration are as set forth on the title page of this 
decision. 

In a December 2007 decision, the Board remanded these issues for 
additional development.

In an April 2009 decision, the Board denied the Veteran's claims 
for entitlement to service connection for a psychiatric 
condition, to include as secondary to a service-connected right 
foot condition, alcoholism and residuals of a motor vehicle 
accident, claimed as secondary to alcoholism. 

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a May 2010 Order, the Court granted 
the VA General Counsel's and Appellant's Partial Joint Motion For 
Remand.  The Board's decision was partially vacated and the claim 
was remanded to the Board.



FINDINGS OF FACT

1.  A psychiatric condition was not present in service or 
manifested with psychosis within one year after separation, and 
the record demonstrates the  current psychiatric condition is not 
related to military service or any service-connected disorder.

2.  No service connected disorder has caused or aggravated the 
Veteran's alcoholism.

3.  The claim for service connection for residuals of a motor 
vehicle accident, claimed as secondary to alcoholism was filed in 
October 2001, after the passage of federal legislation 
prohibiting the grant of direct service connection for alcohol 
and drug abuse based claims filed on or after October 31, 1990.

4.  The evidence of record demonstrates that the claimed 
residuals of a motor vehicle accident are not etiologically 
related to service or to any service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric condition, to include as 
secondary to a service-connected right foot condition is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Service connection for alcoholism as secondary to a service-
connected right foot condition is not established.  38 U.S.C.A. 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009).

3.  Residuals of a motor vehicle accident secondary to alcoholism 
were the result of willful misconduct; and were not, as a matter 
of law, incurred in or aggravated by service.  38 U.S.C.A. §§ 
105, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.301, 3.303 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a January 2008 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the January 2008 letter, and 
opportunity for the Veteran to respond, the March 2009 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's April 1998, March 2002, May 2005, 
December 2005 and October 2008 VA examinations.  Also of record 
and considered in connection with the appeal are the various 
written statements provided by the Veteran and by the Veteran's 
representative on his behalf.  The Board finds that no additional 
RO action to further develop the record on the claims for service 
connection is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, supra., 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  See 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see 
also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to service-connected right 
foot condition.

Factual Background

Service treatment records are negative for treatments or 
complaints of a psychiatric condition.

In October 1984, the Veteran presented to his primary care 
physician with signs of depression.  

In December 1985, he presented to his primary care physician with 
complaints of depression but admitted to consuming alcohol to 
deal with the depression.

In June 1986, he presented to his primary care physician with 
complaints of depression and reports of being obsessed with his 
military failure.

He underwent a VA examination for his feet in April 1998.  The 
examination was negative for complaints or diagnoses of a 
psychiatric condition.

He underwent a VA examination in March 2002.  He reported that he 
had difficulty explaining to friends and relatives why he was 
given a discharge from the military and felt like in many ways he 
did not fit in as he had planned to become a career soldier.  He 
felt that his inability to become a career soldier had been the 
cause of all of his problems and led to alcohol abuse during his 
college career.  The examiner stated that it was clear by the 
Veteran's statement that his right foot fracture that he suffered 
during his basic training was completely healed and gave him no 
problems after leaving the service.  The examiner concluded that 
while the fractured foot was the cause of the Veteran leaving the 
service, his understandable disappointment was not credible as a 
stressor to account for his chronic alcohol abuse problems as 
well as what will be later described as a chronic adjustment 
disorder.  The diagnosis was chronic alcohol abuse, chronic 
adjustment disorder with mixed symptoms of anxiety and depression 
and chronic residuals of a severe motor vehicle accident in 1997.

The Veteran underwent a VA examination for his feet in March 
2002.  The diagnosis was trauma in the military with a stress 
fracture and delayed diagnosis.  He required ultimately casting 
with altered career path which he believed to be a social stigma.

In a June 2003 letter, the Veteran's primary care physician 
stated that he had treated the Veteran from the mid 1970's 
through the 1980's.  He stated that the Veteran's PTSD 
(depression, anxiety, mood swings, fear of failure) as well as 
his alcohol abuse could be traced directly to his time in the 
military service.  The Veteran had reported to him that he began 
using alcohol in the military to deal with the depression of his 
foot injury.

The Veteran presented to the Samaritan Hospital in December 2003 
with complaints of feeling low.  The diagnosis was Post Traumatic 
Stress Disorder (PTSD), moderate depression and cognitive 
psychotic features.

In a December 2003 assessment and referral report from the 
Samaritan Hospital, the treating psychiatrist diagnosed the 
Veteran with PTSD, cognitive depression and cognitive psychotic 
features.  The psychiatrist noted that the Veteran had been 
initially treated in 1984.  He stated that the Veteran had never 
been able to resolve his conflict or accept his termination from 
his military service.

The Veteran underwent a VA examination in May 2005.  The Veteran 
reported being discharged from the military after five months of 
service despite his initial plans of being in the service long-
term and making it a career.  He stated that when he injured his 
foot in service, he began drinking.  The diagnosis was chronic 
adjustment disorder with mixed emotional dependence and alcohol 
dependence.  The examiner stated that he did not feel that the 
Veteran had any evidence of PTSD as there was no significant 
stressor to cause PTSD.  He continued to have chronic adjustment 
problems that seemed primarily related to his employment history 
and alcohol abuse.  The examiner did not see any service 
connection between anxiety, depression or the adjustment disorder 
being related to his military service.

He underwent a VA examination for mental disorders (except PTSD 
and eating disorders) in December 2005.  The examiner noted that 
the Veteran was injured during basic training and was not able to 
achieve his goal to a make a career in service.  He had a 
difficult time accepting the outcome of his discharge and drank 
alcohol to cope with his problems.  His symptoms of dysphoria and 
anxiety were long standing and chronic which were complicated by 
alcohol use.  These were less likely as not the result of a 
service connected injury.  The diagnosis was depressive order, 
anxiety disorder and a history of alcohol abuse.

The Veteran underwent a VA examination for mental disorders in 
October 2008.  An M-Fast test was conducted to screen for 
malingering of psychiatric symptoms.  His score fell within a 
range suggestive of malingering of psychiatric symptoms.  He 
endorsed symptoms that were inconsistent with observed behavior, 
extreme uncommon symptoms, severe and unusual psychotic symptoms 
and unlikely and inconsistent symptoms combinations.  He denied 
psychotic symptoms.  The examiner noted that the testing did 
suggest some exaggeration of symptoms and even possible 
malingering.  The diagnosis was chronic adjustment disorder with 
mixed anxiety and depression.  The examiner stated that from the 
evaluation, it appeared that most of the Veteran's difficulties 
currently stemmed from the physical injuries he incurred in the 
car accident in 1997 that left him with chronic pain and 
psychological dysfunction.  The Veteran's chronic adjustment 
disorder with mixed anxiety and depression was secondary to his 
current chronic pain condition.  The examiner concluded that the 
Veteran's chronic adjustment disorder with mixed anxiety and 
depression was less likely as not caused by his service-connected 
foot injury.  The examiner noted that there was no evidence that 
the Veteran was experiencing psychosis.  While the Veteran had 
chronic alcohol abuse dating back to his military service, when 
he was discharged from the military he was able to complete a 
bachelor's degree.  While the Veteran continued to express that 
he felt like a failure because of his inability to have a 
military career, it appeared that the majority of his problems 
stemmed currently from alcohol abuse as well as chronic pain from 
his 1997 car accident.

Analysis

In this case, a grant of service connection based on direct 
causation for a psychiatric condition is not warranted.  

Service treatment records are entirely negative for any 
complaints or treatments of a psychiatric condition.  However, 
there is conflicting evidence on whether any current psychiatric 
condition is related to service on a direct basis.

In his June 2003 letter, the Veteran's primary care physician 
essentially linked the Veteran's current psychiatric condition to 
service. 

However, the March 2002, May 2005, December 2005 and October 2008 
VA examiners concluded that the Veteran's current chronic 
adjustment disorder with mixed anxiety and depression was not 
caused by or the result of his active duty service.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  An evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be attached to 
such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

The Veteran's primary care physician's June 2003 opinion suggests 
that there is a link between the Veteran's current psychiatric 
condition and service.  However, he did not consider the 
Veteran's post-service history, to include a 1997 motor vehicle 
accident.  In contrast, the March 2002, May 2005, December 2005 
and October 2008 VA examiners had the benefit of a review of the 
Veteran's claims file, and provided more detailed opinions than 
the June 2003 opinion.  The May 2005, December 2005 and October 
VA examiners also addressed the timing of the Veteran's symptoms 
and provided a rationale for their conclusions.  For these 
reasons the Board finds the March 2002, May 2005, December 2005 
and October 2008 VA examiners' opinions to be the most probative.  

Regarding service connection on the basis of the presumptions 
afforded chronic diseases, the Board notes that the Veteran 
presented with signs of depression in October 1984, within one-
year of separation from service.  However, the regulatory 
requirement that the chronic condition in question consisted of a 
psychiatric disorder, involving a psychosis was not present.  See 
38 C.F.R. § 3.384 (defining a "psychosis" as including an episode 
of a brief psychotic disorder).  There is no evidence that the 
Veteran's signs of depression noted in October 1984 consisted of 
a psychiatric disorder involving a psychosis as defined by 38 
C.F.R. § 3.384.  

Because a psychiatric disorder deemed to involve a psychosis was 
not identified in service or for many years after service, the 
weight of the evidence is against presumptive service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is claiming service connection on a secondary basis.  
A secondary service connection claim requires medical evidence to 
connect the asserted secondary condition to the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez 
v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, supra). 

There are conflicting opinions as to whether the Veteran's 
psychiatric condition was secondary to his service-connected foot 
disability, residuals of fracture of the 3rd metatarsal of the 
right foot, currently evaluated as 10 percent disabling.

In his June 2003 letter, the Veteran's primary care physician 
provided evidence linking the Veteran's psychiatric condition to 
his service-connected foot.

However, the December 2005 and October 2008 VA examiners 
concluded that the Veteran's psychiatric condition was not 
secondary to his service-connected foot disability.  The October 
2008 VA examiner specifically stated that most of the Veteran's 
difficulties currently stemmed from the physical injuries he 
incurred in the car accident in 1997 that left him with chronic 
pain and psychological dysfunction.  The October 2008 VA 
examination report discloses that the car accident in 1997 had 
resulted in the Veteran's hospitalization for three months for 
treatment of multiple severe injuries.  As noted above, in his 
June 2003 letter, the Veteran's primary care physician did not 
address the Veteran's post-service history of a 1997 motor 
vehicle accident.

While the Veteran's primary care physician's June 2003 opinion 
suggests that there may be a link between the Veteran's current 
psychiatric condition and his service-connected foot disability, 
the December 2005 and October 2008 VA examiners had the benefit 
of a review of the Veteran's claims file, and provided a more 
detailed opinion than the June 2003 opinion.  The VA examiners 
also addressed the timing of the Veteran's symptoms and provided 
a rationale for their conclusions.  For these reasons the Board 
finds the December 2005 and October 2008 VA examiners opinions to 
be the most probative.  

The Board notes the Veteran's testimony and the statements of his 
family and friends regarding the cause of his psychiatric 
condition being related to his service to include as secondary to 
his service-connected foot disability.  Such lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional); Buchanan , 
supra (lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself).

However, the Board finds that Veteran's testimony and the 
statements of his family are less probative than the objective 
medical evidence and an opinion from a medical professional.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board 
is entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).   The Board notes that in his contentions, the 
Veteran did not address his post-service history, to include a 
1997 motor vehicle accident.  In contrast, the October 2008 VA 
examiner concluded that the majority of the Veteran's problems 
stemmed currently from alcohol abuse as well as chronic pain from 
his 1997 car accident.  Additionally, the March 2002 examiner 
specifically addressed the Veteran's contention and stated that 
it was clear by the Veteran's statement that his right foot 
fracture that he suffered during his basic training was 
completely healed and gave him no problems after leaving the 
service.  The examiner concluded that the Veteran's 
disappointment over his foot fracture was not a credible as a 
stressor to account for his chronic alcohol abuse problems and 
his chronic adjustment disorder.

The Board finds that the probative value of the opinions of the 
Veteran and his family are outweighed by that of the March 2002, 
December 2005 and October 2008 VA examiners, who clearly has the 
expertise to render such an opinion, and who based the opinions 
on an accurate review of the claims files while also addressing 
the timing of the Veteran's symptoms and providing a rationale 
for their conclusions.

Because the most probative opinions are against the claim, the 
Board concludes that the preponderance of the evidence is against 
the grant of service connection for a psychiatric condition to 
include as secondary to service-connected right foot condition.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


II.  Entitlement to service connection for alcoholism as 
secondary to a service-connected right foot condition.

Parenthetically, the Board notes that VA's General Counsel has 
concluded that direct service connection for a disability that is 
a result of a claimant's own abuse of alcohol or drugs (a 
substance abuse disability) is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-
99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. 
Reg. 31,263 (1998).  That is because section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 
101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on the 
Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Board further notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), however, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that there can be 
service connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also indicated 
that veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."

Again, service connection is in effect for residuals of fracture 
of the 3rd metatarsal of the right foot, currently evaluated as 
10 percent disabling.  

In his June 2003 letter, the Veteran's primary care physician 
provided evidence linking the Veteran's alcohol abuse to his 
service-connected foot.

However, the March 2002 VA examiner concluded that while the 
fractured foot was the cause of the Veteran leaving the service, 
his understandable, disappointment is not credible as a stressor 
to account for his chronic alcohol abuse problems.  Additionally 
the October 2008 VA examiner noted that the Veteran's drinking 
became problematic around the age of 23 or 24 which is 
approximately 4 years after the Veteran was discharged from 
service.

While the Veteran's primary care physician's June 2003 opinion 
suggests that there may be a link between the Veteran's current 
alcohol abuse and his service-connected foot disability, the 
March 2002 and October 2008 VA examiners had the benefit of a 
review of the Veteran's claims file, and provided a more detailed 
opinion than the June 2003 opinion.  For these reasons the Board 
finds the March 2002 and October 2008 VA examiners opinions to be 
the most probative.  

The Board notes the Veteran's testimony and the statements of his 
family and friends regarding the cause of his alcoholism as 
secondary to his service-connected foot disability.  Such lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau, supra (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan , supra (lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).

However, the Board finds that Veteran's testimony and the 
statements of his family are less probative than the objective 
medical evidence and an opinion from a medical professional.  See 
Madden, supra., see also Cartright, surpa.   In their 
contentions, the Veteran and his family did not address his post-
service history, to include a 1997 motor vehicle accident.  In 
contrast, the October 2008 VA examiner concluded that the 
majority of the Veteran's problems stemmed currently from alcohol 
abuse as well as chronic pain from his 1997 car accident.  
Additionally, the March 2002 examiner specifically addressed the 
Veteran's contentions and stated that it was clear by the 
Veteran's statement that his right foot fracture that he suffered 
during his basic training was completely healed and gave him no 
problems after leaving the service.  The examiner concluded that 
the Veteran's disappointment over his foot fracture was not a 
credible as a stressor to account for his chronic alcohol abuse 
problems and his chronic adjustment disorder.

The Board finds that the probative value of the opinions of the 
Veteran and his family are outweighed by that of the March 2002, 
December 2005 and October 2008 VA examiners, who clearly have the 
expertise to render such an opinion, and who based the opinions 
on an accurate review of the claims files while also addressing 
the timing of the Veteran's symptoms and providing a rationale 
for their conclusions.

Because the most probative opinions are against the claim, the 
Board concludes that the preponderance of the evidence is against 
the grant of service connection for alcoholism as secondary to 
service-connected right foot condition.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claim.  See Gilbert, supra.


III.  Entitlement to service connection for residuals of a motor 
vehicle accident, claimed as secondary to alcoholism.

The Veteran maintains that he suffers from residuals of a motor 
vehicle accident as a result of service related alcoholism.  
However, as addressed above, 38 U.S.C.A. § 1131 states that "no 
compensation shall be paid if the disability is the result of the 
veteran's own willful misconduct or abuse of alcohol or drugs."  
The Veteran's claim based on alcohol abuse, including for 
residuals of a motor vehicle accident, claimed as secondary to 
alcoholism, is therefore precluded by law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994) (in the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a matter 
of law); see also 38 U.S.C.A. § 3.105(c).

The Board has also considered whether the Veteran's claim may be 
granted in terms of direct service connection for any residuals 
of a motor vehicle accident beyond alcoholism, but can find no 
basis in the record to support such a grant.  The record 
indicates that the Veteran suffered a motor vehicle accident in 
1997, almost 13 years after discharge.  Again, service connection 
is in effect for a fracture of the third metatarsal of the right 
foot.  However, there is no medical evidence to show, that any 
residuals of a motor vehicle is related to his a fracture of the 
third metatarsal of the right foot.  

The Board is thus presented with an evidentiary record which does 
not show residuals of a motor vehicle accident during service, at 
the time of discharge from service, or for nearly 13 years 
following service.  The Board acknowledges that, by advancing 
this claim, the Veteran himself may be asserting that he 
currently suffers from residuals of a motor vehicle accident 
linked to his service.  However, this assertion is not credible 
as the Veteran's records contain no medical evidence which links 
his service to the motor vehicle accident that occurred 13 years 
after his discharge.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for residuals of a motor vehicle accident claimed as secondary to 
alcoholism.  Moreover, to the extent that any disability may stem 
from consumption of alcohol, alcohol consumption may not be the 
basis of a grant of service connection as a matter of law.  
Consequently, the benefit-of- the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a psychiatric condition, to 
include as secondary to a service-connected right foot condition 
is denied.

Entitlement to service connection for alcoholism as secondary to 
a service-connected right foot condition is denied.

Entitlement to service connection for residuals of a motor 
vehicle accident, claimed as secondary to alcoholism is denied. 

____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


